Title: From George Washington to Brigadier General Alexander McDougall, 26 April 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head quarters. Morris Town. 26º April 1777. 2 oCk P.M.

I received your favour of yesterday this Moment. In my Opinion it is by no means improbable that the Enemy may aim at another descent upon the Country adjoining the North River; or if they are disappointed in their first design by your late additional strength, they may continue in the River in order to divert our Attention from their real attempt upon Philadelphia: during which Continuance the least inattention to the passes thro’ the Mountains may prove fatal, as the Enemy will certainly take advantage of it.

On this head I feel but little uneasiness, assured that your utmost Attention will be unweariedly applied to so important a Duty. I am Dear Sir Yr most Obdt Sert

Go: Washington

